Citation Nr: 0834469	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-17 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disorder secondary to exposure to chemicals.

2.  Entitlement to an effective date earlier than August 1, 
1998, for payment of additional disability compensation 
benefits for the veteran's child, RS.

3.  Entitlement to an effective date earlier than September 
1, 1998, for payment of additional disability compensation 
benefits for the veteran's child, FS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had verified active military service from January 
1969 to January 1970. 

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Providence, Rhode 
Island and Togus, Maine. 

The issues concerning effective dates for the veteran's 
children were originally characterized as possibly involving 
clear and unmistakable error.  The RO indicated that an April 
2004 notice letter was sent concerning the effective date of 
the children's awards.  A copy of that letter is not in the 
file before the Board.  Rather all documents from notice to 
disagreement seem more recent.  As such, the Board will 
consider the matter on the merits herein.  That gives the 
veteran the broadest possible review.  Moreover, he has 
essentially been arguing the merits of the matter throughout 
the appeal so there is no prejudice to him by this action.


FINDINGS OF FACT

1.  Service connection for a respiratory disorder secondary 
to exposure to chemicals was denied in a September 1996 Board 
decision.  It was held that there was no evidence of 
inservice exposure to chemicals or of a chemical-induced 
respiratory problem.  This decision was later affirmed by the 
United States Court of Appeals for Veterans Claims.

2.  In an unappealed November 2001 rating action, the RO 
determined that new and material evidence had not been 
received to reopen the claim for service connection for a 
respiratory disorder.  He was provided notice of this action 
and did not timely disagree with the decision.  It became 
final and is the last final denial on any basis.

3.  Evidence associated with the claims file since the 
November 2001 rating action regarding a respiratory disorder 
is cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim.

4.  On July 2, 1998, the RO requested family financial 
information in conjunction with pension benefits.

5.  On July 10, 1998, the veteran submitted Social Security 
Administration (SSA) documents that included information 
regarding the veteran's dependent child, RS.

6.  On August 17, 1998, the RO received the Declaration of 
Status of Dependents (VA Form 21-686c), which listed the 
name, birthday and social security numbers of the veteran's 
children, RS and FS.

7.  The first day of the month following the July 1998 
receipt of SSA information regarding RS is August 1, 1998; 
and the first day of the month following the August 1998 
receipt of information regarding FS is September 1, 1998.  
These are the dates assigned by the RO and retroactive 
benefits for those children were paid.  A more recent audit 
of the veteran's account revealed that these two children had 
not been added to the record, requiring the retroactive 
payment.


CONCLUSIONS OF LAW

1.  Evidence received since the final November 2001 rating 
action denying service connection for a respiratory disorder 
is not new and material and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2007).

2.  The criteria for an effective date prior to August 1, 
1998, for the payment of additional disability compensation 
benefits for the minor child, RS, have not been met.  38 
U.S.C.A. §§ 1115, 5110, 5111, 5107 (West 2002); 38 C.F.R. §§ 
3.31, 3.102, 3.204, 3.159, 3.401(b) (2007).

3.  The criteria for an effective date prior to September 1, 
1998, for the payment of additional disability compensation 
benefits for the minor child FS, have not been met.  38 
U.S.C.A. §§ 1115, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.31, 
3.102, 3.204, 3.159, 3.401(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Notice as to what evidence is needed, as well as the 
type of evidence necessary to establish a disability rating 
and effective date for that disability, has been provided.  
An August 2006 letter provided pertinent notice and 
development information.  

The letter sent to the veteran regarding his application to 
reopen the claim for service connection for a respiratory 
disorder, essentially complies with the dictates outlined in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, he is 
represented by a service organization, and in numerous 
documents has been informed of what he needed to substantiate 
his claim.  He has taken active part in identifying evidence 
and obtaining it as appropriate.  There is no showing that 
there is additional evidence that should be obtained, or that 
additional notice that should be provided.

In regard to the earlier effective date claims, the notice 
provisions and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) are not applicable to 
claims, where the claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit. 
VAOPGCPREC 5-2004 (June 23, 2004).  As there is no dispute as 
to the underlying facts of this case, and as the Board has 
denied the claim as a matter of law, the VCAA is 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 
362 (2001).  Further development is not needed based on the 
facts on file.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Reopening of a claim for service connection for a respiratory 
disorder

In September 1996, the Board denied service connection for a 
respiratory disorder secondary to exposure to chemicals.  It 
was held that there was no evidence of exposure to chemicals 
or of a chemical-induced respiratory problem.  Appellant was 
notified, but did not file a timely appeal.  Thus it became 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Moreover, 
this decision was thereafter affirmed by the United States 
Court of Appeals for Veterans Claims (Court).

The RO determined that new and material evidence had not been 
received to reopen the claim for service connection for a 
respiratory disorder in an unappealed November 2001 rating 
action.  The veteran was notified and did not timely appeal.  
Thus it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  This is the last final denial on any basis.  
However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108.

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The veteran applied to reopen this claim in May 2006.  In a 
November 2006 rating action, the RO denied the claim.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; see also 
38 C.F.R. § 3.303.  

Evidence of record at the time of the Board's denial in 
September 1996 included the veteran's service medical 
records.  There was no reported evidence of an incident 
involving chemical exposure during service.  The service 
medical records show that veteran sought medical care for a 
bad cough in April 1969.  It was noted that he had a recent 
history of asthma around food.  A September 1969 clinical 
record noted a history of asthma since March.  He received 
treatment for sinusitis in September and November 1969.   A 
December 1969 medical evaluation board report noted that the 
veteran had an episode of hay fever 2 years previously with 
no recurrence, complications, or sequelae.  Post service 
medical records dated between 1975 and 1980 noted treatment 
for asthma which began in 1975, five years after discharge 
from service.  The record also included a July 1981 VA 
examination report which included a diagnosis of asthma.  The 
examiner commented that there was no obvious service 
connection.  The Board determined that the veteran had not 
presented any evidence showing exposure to chemicals during 
service or of a respiratory disorder caused by chemical 
exposure.   

It must first be determined whether or not new and material 
evidence has been received such that the claim may now be 
reopened.  38 U.S.C.A. §§ 5108, 7105.  

Pertinent evidence associated with the claims file since the 
November 2001 decision includes the written statements and 
testimony of the veteran, as well as, private medical 
records.  

The Board concludes that new and material evidence has not 
been received.  The veteran has not presented any evidence 
showing that he was exposed to chemicals of such toxicity to 
cause a respiratory disorder.  Nor has he presented evidence 
that he has a chemically induced respiratory disorder.  The 
submitted medical records show current treatment for 
variously diagnosed medical disorders including asthma; 
however, these records do not contain any medical opinion of 
a nexus between a respiratory disorder and his military 
service.  The evidence consists primarily of records of 
treatment many years after service that does not indicate in 
any way that a respiratory disability should be service 
connected (i.e., that it was incurred in or aggravated by 
service).  

In regard to his statements and testimony, while the veteran 
now claims treatment by a private physician before 1975, he 
also indicated that these records are unavailable.  He also 
referred to a VA examination in 1973 or 1974 subsequent to 
service.  While this information is new it is not material.  
At his hearing the veteran acknowledged that this VA 
examination was conducted in conjunction with Agent Orange 
and did not involve a lung examination.  The veteran's 
statements regarding his respiratory disorder, essentially, 
do not add anything to his earlier statements.  
Significantly, at the earlier time when claims were filed, 
all medical records suggested that the asthma started in the 
mid 1970's.  He did not report a VA examination in the early 
1970's on any documents at that time and the initial claim 
indicated that the asthma started in 1975.

As new and material evidence has not been received, the 
application to reopen the claim for service connection for a 
respiratory disorder is denied.

Entitlement to earlier effective dates, for payment of 
additional disability compensation benefits for the veteran's 
children, RS and FS.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).

Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b).  The "date of claim" for additional 
compensation for dependents is the date of the veteran's 
marriage or birth/adoption of a child, if evidence of the 
event is received by the Secretary within a year of the 
event; otherwise, the date notice is received of the 
dependent's existence.  See 38 U.S.C.A. § 5110(n); 38 C.F.R. 
§ 3.401(b)(1).

Payment of monetary benefits based on an award or an 
increased award of compensation may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award or 
increased award became effective.  38 U.S.C.A. § 5111(a).

In a letter issued on July 2, 1998, the RO requested that the 
veteran submit all information regarding SSA benefits for 
each member of his family.  On July 10, 1998, the RO received 
SSA information from the veteran which included the name of 
RS.  In a letter dated July 30, 1998, the RO requested the 
names and social security numbers of all dependents.  On 
August 17, 1998, the RO received the VA Form 21-686c.  This 
document listed the name of RS and his birthday that was 
reported as September 13, 1995.  This document also included 
the name of FS and her birthday that was reported as November 
26, 1996.   

It is noted that while there was information about these 
children as of the date mentioned, they were not added to the 
veteran's award at that time.  More recently, he requested an 
audit of his account.  It was at that time that it was 
determined that he was not being paid for these eligible 
children.  They were added, retroactively, to the dates noted 
in this discussion, based on records that were received in 
1998.  Retroactive benefit checks have been sent covering 
these periods.  The veteran's contention is that he sent 
information to the RO within 1 year of the birth of both 
children and that they should be included in his award from 
the earlier time.

In regard to RS, he was born in 1995, but the according to 
the claims file, the veteran did not supply information 
regarding his birth until July 1998.  As noted above, the 
"date of claim" for additional compensation for dependents is 
the date of the child's birth, if evidence of the event is 
received by the Secretary within a year of the event; 
otherwise, the date notice is received of the dependent's 
existence.  The July 1998 date is well beyond the one-year 
grace period permitted following his birth in 1995, to 
receive a retroactive effective date for a new dependent.  So 
the effective date for the start of the additional dependent 
benefits can be no earlier than the first day of the month 
following the receipt of the SSA information on July 10, 
1998, which is August 1, 1998.

In regard to FS, the record reflects again, that despite 
contentions to the contrary, the veteran did not submit any 
information regarding her until August 1998, more than a year 
after her birth.  Therefore, the effective date for 
additional benefits for FS could not be assigned earlier than 
September 1, 1998.  See 38 C.F.R. § 3.401(b).

The veteran maintains that he submitted information to the RO 
regarding the birth of RS in October 1996 and FS in December 
1997.  Yet, there is nothing in the record to indicate that 
the RO received this information.  There is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties." 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
This presumption of regularity in the administrative process 
may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  There is no 
information in the file to indicate that the RO misplaced any 
documents or otherwise failed in its official duties.  So the 
effective date for the start of additional dependent benefits 
can be no earlier than August 1, 1998, for RS and September 
1, 1998, for FS.  




ORDER

New and material evidence has not been received to warrant 
reopening the claim of service connection for a respiratory 
disorder and the appeal is denied.

Entitlement to an effective date earlier than September 1, 
1998, for payment of additional disability compensation 
benefits for the veteran's child, FS, is denied.

Entitlement to an effective date earlier than August 1, 1998, 
for payment of additional disability compensation benefits 
for the veteran's child, RS, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


